14-1361-cv
     Starkey v. G Adventures, Inc.


 1                       UNITED STATES COURT OF APPEALS 
 2                           FOR THE SECOND CIRCUIT 
 3    
 4                                   August Term, 2014 
 5    
 6            (Argued: March 11, 2015              Decided: August 7, 2015) 
 7    
 8                                 Docket No. 14‐1361‐cv 
 9                        _____________________________________ 
10                                               
11                                ELIZABETH STARKEY, 
12                                               
13                                   Plaintiff‐Appellant, 
14                                               
15                                             v. 
16                                               
17                                G ADVENTURES, INC., 
18                                               
19                                  Defendant‐Appellee. 
20                        _____________________________________ 
21   Before:        
22    
23              JACOBS and LOHIER, Circuit Judges, and SWAIN, District Judge.* 
24    
25          Elizabeth Starkey filed suit against G Adventures, Inc., a travel 
26   company with which she booked a vacation tour, asserting a claim of 
27   negligence.  The United States District Court for the Southern District of New 
28   York (Griesa, J.) dismissed Starkey’s complaint, holding that G Adventures 
29   had reasonably communicated the terms and conditions applicable to the 
30   tour, including an enforceable forum selection clause that required Starkey to 
31   litigate her claim in Canada.  We affirm.   
32    


     *   The Honorable Laura Taylor Swain, of the United States District Court for 
     the Southern District of New York, sitting by designation.  
                                            1
     14-1361-cv
     Starkey v. G Adventures, Inc.


 1                                   ELLIOT B. PASIK, Law Office of Gerald P. Gross, 
 2                                   Cedarhurst, NY, for Plaintiff‐Appellant.   
 3                                    
 4                                   JOHN F. GAFFNEY, Hueston McNulty, P.C., Florham 
 5                                   Park, NJ, for Defendant‐Appellee. 
 6                                     
 7   LOHIER, Circuit Judge: 

 8          In this appeal we consider whether a hyperlink to a document 

 9   containing a forum selection clause may be used to reasonably communicate 

10   that clause to a consumer.  The appellant, Elizabeth Starkey, filed suit against 

11   G Adventures, Inc., a travel company with which she booked a vacation tour 

12   to the Galápagos Islands in Ecuador.  Asserting a claim of negligence, Starkey 

13   alleged that one of G Adventures’ employees sexually assaulted her during 

14   the trip.  The United States District Court for the Southern District of New 

15   York (Griesa, J.) dismissed Starkey’s complaint, holding that the United States 

16   was an improper forum because G Adventures had reasonably 

17   communicated the terms and conditions applicable to the tour, which 

18   included an enforceable forum selection clause that required Starkey to 

19   litigate her claim in Canada.  We affirm. 




                                                 2
     14-1361-cv
     Starkey v. G Adventures, Inc.


 1                                   BACKGROUND 

 2          We draw the following facts from the pleadings and affidavits 

 3   submitted to the District Court.  See Martinez v. Bloomberg LP, 740 F.3d 211, 

 4   216 (2d Cir. 2014).  In September 2011 Starkey purchased a ticket for a 

 5   vacation tour of the Galápagos Islands operated by G Adventures, which 

 6   conducts tours worldwide.  Shortly thereafter, G Adventures sent Starkey 

 7   three emails: a booking information email, a confirmation invoice, and a 

 8   service voucher.  The booking information email contained the statement, 

 9   “TERMS AND CONDITIONS: . . . All Gap Adventures passengers must 

10   read, understand and agree to the following terms and conditions.”  App’x 

11   34.  This statement was followed by a hyperlink with an underlined URL.  

12   The confirmation invoice and service voucher each also contained hyperlinks, 

13   which were preceded immediately by the following text: “Confirmation of 

14   your reservation means that you have already read, agreed to and understood 

15   the terms and conditions, however, you can access them through the below 

16   link if you need to refer to them for any reason.”  App’x 28, 31.   




                                             3
     14-1361-cv
     Starkey v. G Adventures, Inc.


 1          The hyperlinks in all three emails linked to a document entitled “G 

 2   Adventures Inc. Booking Terms and Conditions.”  The second paragraph of 

 3   that document stated that “[b]y booking a trip, you agree to be bound by 

 4   these Terms and Conditions . . . . These Terms and Conditions affect your 

 5   rights and designate the . . . forum for the resolution of any and all disputes.”  

 6   Supp. App’x 2.  Section 32 of the Booking Terms and Conditions contained 

 7   the following forum selection clause: “The Terms and Conditions and 

 8   Conditions of Carriage including all matters arising from it are subject to . . . 

 9   the exclusive jurisdiction of the Ontario and Canadian Courts.”  Supp. App’x 

10   11.  Starkey does not dispute that she received the relevant emails.  Instead, 

11   she alleges that she never read the Booking Terms and Conditions because 

12   she never clicked on the hyperlinks.   

13          As noted, during the Galápagos Islands tour, a G Adventures employee 

14   allegedly sexually assaulted Starkey, who then sued G Adventures for 

15   negligence in the Southern District of New York.  G Adventures responded 

16   that, pursuant to the forum selection clause in the Booking Terms and 

17   Conditions, Starkey’s claims were subject to the exclusive jurisdiction of the 


                                               4
     14-1361-cv
     Starkey v. G Adventures, Inc.


 1   Ontario and Canadian courts.  After discovery began, G Adventures moved 

 2   on that basis to dismiss Starkey’s suit pursuant to 28 U.S.C. § 1406.  

 3   Construing the motion as a motion for judgment on the pleadings pursuant to 

 4   Federal Rule of Civil Procedure 12(c), the District Court concluded that the 

 5   Booking Terms and Conditions’ forum selection clause barred Starkey from 

 6   bringing suit in the United States, and dismissed her complaint.   

 7          This appeal followed.   

 8                                     DISCUSSION 

 9          “[T]he appropriate way to enforce a forum‐selection clause pointing to 

10   a state or foreign forum is through the doctrine of forum non conveniens.”  

11   Atl. Marine Constr. Co. v. U.S. Dist. Court for the W. Dist. of Tex., 134 S. Ct. 

12   568, 580 (2013).  We therefore construe G Adventures’ motion under 28 U.S.C. 

13   § 1406 as a forum non conveniens motion to enforce a forum selection clause, 

14   see Martinez, 740 F.3d at 216, with the caveat that because we are asked to 

15   determine the enforceability of a forum selection clause, the forum non 

16   conveniens doctrine’s “usual tilt in favor of the plaintiff’s choice of forum 

17   gives way to a presumption in favor of the contractually selected forum,” id. 


                                              5
     14-1361-cv
     Starkey v. G Adventures, Inc.


 1   at 218 (citing M/S Bremen v. Zapata Off‐Shore Co., 407 U.S. 1, 6, 15 (1972)).  

 2   As in Martinez, we need not decide whether to review the grant of such a 

 3   motion for abuse of discretion or de novo because, even on de novo review, 

 4   the District Court’s decision to dismiss the case was proper.  See id. at 217.  

 5          “To  determine  whether  the  district  court  properly  dismissed  a  claim 

 6   based  on  a  forum  selection  clause,  we  employ  a  four‐part  analysis,”  asking 

 7   the following:  

 8              (1)  whether  the  clause  was  reasonably  communicated  to  the 
 9              party  resisting  enforcement;  (2)  whether  the  clause  is 
10              mandatory  or  permissive,  i.e.,  whether  the  parties  are 
11              required to bring any . . . dispute to the designated forum or 
12              simply  permitted  to  do  so;  and  (3)  whether  the  claims  and 
13              parties involved in the suit are subject to the forum selection 
14              clause.  .  .  .  If  the  forum  clause  was  communicated  to  the 
15              resisting  party,  has  mandatory  force  and  covers  the  claims 
16              and  parties  involved  in  the  dispute,  it  is  presumptively 
17              enforceable. . . . A party can overcome this presumption only 
18              by (4) making a sufficiently strong showing that enforcement 
19              would  be  unreasonable  or  unjust,  or  that  the  clause  was 
20              invalid for such reasons as fraud or overreaching.1 


     1  Federal common law governs the fourth prong of this analysis.  Martinez, 
     740 F.3d at 217.  Starkey assumes, and G Adventures does not dispute, that 
     federal common law also applies to the first prong of the analysis.  We 
     therefore assume, without deciding, that federal common law applies to that 
     prong as well.  
      
                                            6
     14-1361-cv
     Starkey v. G Adventures, Inc.


 1   Id. (quotation marks, emphasis, and alteration omitted).  With respect to the 

 2   second and third prongs of the Martinez analysis, Starkey does not dispute 

 3   that the forum selection clause is mandatory and that her claims are within 

 4   the scope of the clause.2  With respect to the first prong of the analysis, which 

 5   is in dispute, we acknowledge that whether G Adventures reasonably 

 6   communicated the forum selection clause to Starkey is a somewhat close call.3  

 7   But we ultimately conclude that it did.   

 8          A tour company reasonably communicates a forum selection clause 

 9   where (1) its promotional brochure directs the traveler’s attention to “the 

10   terms and conditions printed on the Passenger Ticket Contract which may be 


     2  To the extent the parties even engage the issue of contract formation, they 
     have forfeited any argument relating to whether, under state or Canadian 
     contract law, the Booking Terms and Conditions became part of the parties’ 
     contract.  We therefore do not decide that issue.  
      
     3 We note that this case would have been simpler to resolve had G 

     Adventures used a “clickwrap” mechanism to provide reasonable notice and 
     to obtain Starkey’s assent to the clause.  See, e.g., Register.com, Inc. v. Verio, 
     Inc., 356 F.3d 393, 429 (2d Cir. 2004) (explaining that a “clickwrap” 
     mechanism presents a computer user “with a message on his or her computer 
     screen, requiring that the user manifest his or her assent to the terms of the 
     . . . agreement by clicking on an icon,” which ensures that the user is “forced 
     to expressly and unambiguously manifest either assent or rejection prior to 
     being given access”) (quotation marks omitted). 
                                               7
     14-1361-cv
     Starkey v. G Adventures, Inc.


 1   inspected at any [of the company’s] office[s],” and (2) the ticket contract itself 

 2   set forth the clause clearly and unambiguously.  Effron v. Sun Line Cruises, 

 3   Inc., 67 F.3d 7, 8‐9 (2d Cir. 1995).  As an initial matter, then, we address 

 4   whether G Adventures sufficiently directed Starkey to the Booking Terms and 

 5   Conditions.   

 6          Starkey received three separate emails stating that all G Adventures 

 7   passengers must agree to the Booking Terms and Conditions; a capitalized, 

 8   bolded heading “TERMS AND CONDITIONS” heralded one of these 

 9   statements.  Cf. id. at 9 (upholding forum selection clause heralded by bold 

10   face heading and cross‐reference to text of clause).  Two of the emails advised 

11   Starkey that she could access the Booking Terms and Conditions by clicking 

12   on the hyperlink.  The third email implicitly provided the same advice by 

13   introducing the hyperlink as the “following terms and conditions” and 

14   underlining the URL in a manner distinctive to hyperlinks.  

15          G Adventures’ emails thus sufficiently directed Starkey’s attention to 

16   the Booking Terms and Conditions by means of a hyperlink and language 

17   advising Starkey to click on the hyperlink.  This method serves the same 


                                              8
     14-1361-cv
     Starkey v. G Adventures, Inc.


 1   function as the method of cross‐referencing language in a printed copy 

 2   promotional brochure and sufficed to direct Starkey’s attention to the 

 3   Booking Terms and Conditions.  Both methods may be used to reasonably 

 4   communicate a forum selection clause.   

 5          We now determine whether, in addition to G Adventures’ emails and 

 6   the hyperlinks inserted therein, the Booking Terms and Conditions 

 7   reasonably communicated the forum selection clause to Starkey.  See id.  They 

 8   did.  The second paragraph of the Terms and Conditions document stated 

 9   that the document designated the “forum for the resolution of any and all 

10   disputes.”  Supp. App’x 2.  And “[t]he forum‐selection clause itself state[d] in 

11   clear and unambiguous language—albeit in fine print—that all suits” arising 

12   from the Booking Terms and Conditions and the Conditions of Carriage 

13   would be subject to the exclusive jurisdiction of the Ontario and Canadian 

14   courts.  See Effron, 67 F.3d at 9.  We conclude that these two paragraphs 

15   together reasonably communicated the forum selection clause to Starkey and 

16   that the forum selection clause is therefore presumptively enforceable. 




                                             9
     14-1361-cv
     Starkey v. G Adventures, Inc.


 1          To rebut the presumption of enforceability, Starkey argues that 

 2   enforcement of the forum selection clause would be unreasonable and unjust.  

 3   We disagree.  We will decline to enforce a forum selection clause only if  

 4          (1)  its  incorporation  was  the  result  of  fraud  or  overreaching; 
 5          (2) the  law  to  be  applied  in  the  selected  forum  is  fundamentally 
 6          unfair; (3) enforcement contravenes a strong public policy of the 
 7          forum in which suit is brought; or (4) trial in the selected forum 
 8          will be so difficult and inconvenient that the plaintiff effectively 
 9          will be deprived of his day in court. 
10    
11   Martinez, 740 F.3d at 228 (citing M/S Bremen, 407 U.S. 1) (quotation marks 

12   omitted).   

13          Here, Starkey “has made no showing whatsoever that she would not 

14   receive a fair hearing on her claims” in Canada, Effron, 67 F.3d at 10, or that G 

15   Adventures designated Canada as the exclusive forum in order to 

16   “discourage [travel consumers] from pursuing legitimate claims,” id. 

17   (quotation marks and alterations omitted).  To the contrary, since G 

18   Adventures offers tours on every continent, it “was reasonable for [it] to select 

19   a single venue for [consumers’] suits.”  Id.   

20          Starkey also urges that it would be against public policy to force her to 

21   litigate in Canada, because Canada does not follow the “American Rule,” 

                                               10
     14-1361-cv
     Starkey v. G Adventures, Inc.


 1   under which “the prevailing party may not recover attorneys’ fees as costs or 

 2   otherwise,” and she therefore might be held liable for G Adventures’ 

 3   attorneys’ fees if her lawsuit is unsuccessful.  Castillo Grand, LLC v. Sheraton 

 4   Operating Corp., 719 F.3d 120, 123 (2d Cir. 2013) (quotation marks omitted); 

 5   see Courts of Justice Act, R.S.O. 1990, c. C.43, s 131(1) (Can.).  We have 

 6   instructed that “it is not enough that the foreign law or procedure merely be 

 7   different or less favorable than that of the United States” in order to show that 

 8   enforcement of the forum selection clause would contravene public policy.  

 9   Martinez, 740 F.3d at 229 (quotation marks omitted).  Yet that is all that 

10   Starkey has demonstrated in this case.   

11          We also reject Starkey’s argument that the forum selection clause in this 

12   case should not be enforced against her as a survivor of sexual assault.  

13   Starkey can point to no “federal cases or statutes . . . [that] constitute 

14   declarations of public policy that justif[y] invalidating” the clause on that 

15   basis.  Id. at 228.  And, without more, we hesitate to draw a judicial line for 

16   such a clause that distinguishes one set of victims from another.   




                                              11
     14-1361-cv
     Starkey v. G Adventures, Inc.


 1          Finally, Starkey lists several inconveniences associated with litigating in 

 2   Canada, such as the time and expense involved in traveling and the difficulty 

 3   of ensuring that witnesses will testify on her behalf.  But we have previously 

 4   described similar inconveniences as “the obvious concomitants of litigation 

 5   abroad” rather than circumstances “that would prevent [a plaintiff] from 

 6   bringing suit.”  Phillips v. Audio Active Ltd., 494 F.3d 378, 393 (2d Cir. 2007) 

 7   (citing M/S Bremen, 407 U.S. at 16).   

 8          In sum, we conclude that the forum selection clause in this case was 

 9   enforceable and that the District Court appropriately dismissed Starkey’s 

10   complaint. 

11                                   CONCLUSION 

12          We have considered Starkey’s remaining arguments and conclude that 

13   they are without merit.  For the foregoing reasons, we AFFIRM. 




                                               12